DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. This action is in reply to Applicant’s amendment dated December 20, 2021. 3.  Claims 1-10 were previously cancelled. Thus, claims 11–18 are pending and are allowed.

Allowable Subject Matter
4.  The following is an Examiner’s statement of reasons for allowance: 
Regarding §35 U.S.C. §101 relating to subject matter eligibility, the pending claims are allowed since the instant claims do not recite an abstract idea.
Specifically, the claims recite a payment card processing system along with a voice-enabled device that transmits payment details to a user device using an inaudible soundwave and using its microphone to detect and obtain an encrypted inaudible soundwave that includes payment information from a speaker of the user device to conduct a transaction. The structural elements found in claim 11 below include a “voice enable device,” “microphone,” “speaker,” and voice assistant server,” which do not recite an abstract idea.
a payment card processing system comprising a processor for processing a payment card transaction; and a voice enabled device comprising a processor and operatively connected to a voice assistant server; the voice enabled device being configured to at least:
output a request for payment information;
enter a listening state;
transmit a page showing payment details to the user device via an inaudible soundwave from the voice enabled device; 
detect and obtain, via a microphone, an encrypted inaudible soundwave including
a tokenized payment information emitted from a speaker of the user device;
Thus, the claims are eligible because the claims as a whole do not recite an abstract idea.


The following limitations pertaining to claim 11 were not taught by the prior art that was searched: 
“detect and obtain, via a microphone, an encrypted inaudible soundwave including a tokenized payment information emitted from a speaker of the user device; and
decrypt the encrypted inaudible soundwave including the tokenized payment or
convert the encrypted inaudible soundwave including the tokenized payment to an encrypted data payload including the tokenized payment information;”
Castoro et al. (U.S. Pub. No. 2020/0097965) discloses a system that contains a user device that listens for a voice-activated function from a user in order to complete a transaction. However, the invention in Castoro does not teach that the mobile device transmits the encrypted inaudible soundwave to the voice enabled device and that this encrypted inaudible soundwave is then decrypted by the voice enabled device. These features are disclosed in the current invention. 
For these reasons, independent claim 11 is deemed to be allowable over the most relevant prior art, and claims 12–18 are allowed by dependency on allowed claim 11.

5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/Amit Patel/
Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696